DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2019/0201018 to Shelton, IV et al.
U.S. Patent Application Publication 2019/0201018 to Shelton, IV et al. discloses a surgical instrument 150010 comprising an end effector 150300 including a pair of jaw members 150302, 150306 configured to clamp and staple tissue (Note: Fig. 25); a motor 482 configured to actuate the end effector; and a controller 461 in communication with the motor 482 and configured to determine a stress and strain of the clamped tissue via sensors 152008a, b (Note: paragraphs [0450]); identify a tissue type of the clamped tissue based on the determined stress and strain of the clamped tissue (Note: paragraph [0457]); and set an operational parameter of the surgical instrument based on the identified tissue type of the clamped tissue (Note: paragraphs [0458]-[0460]); wherein the controller is configured to direct the motor to move the pair of jaw members from a first open state toward a second closed state, in which the pair of jaw members compress the tissue, the strain of the tissue being determined over a predetermined time period as the pair of jaw members move from the first state toward the second state, direct and adjust the motor operation and monitor operation at a desired parameter based upon the controller determining/calculating tissue type (Note: paragraphs [0462]-[0470]), wherein stress relaxation of the tissue is measured (Note: paragraphs [0463]-[0464]), wherein other stapling instrument parameters can be sensed such as clamping rate, firing force, staple size, clamping force via impedance sensors and algorithms imputed into the controller 461; and further discloses the associated method of instrument operation as set forth in claims 10-15 (Note also: paragraphs [0586]-[0598] for additional operational functions).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for other related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731